Citation Nr: 1801156	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-07 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether the reduction of the disability rating for chronic left ankle sprain with bone chip from 40 percent to 10 percent, effective March 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to April 1987 and from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) reducing the rating for the Veteran's left ankle disability from 40 percent to 10 percent effective March 1, 2013.  Subsequently, in a June 2016 rating decision, the RO increased the rating to 20 percent effective March 1, 2013.

Related to the left ankle rating, though not on appeal to the Board, in a January 2014 rating decision, the RO granted a temporary total rating from November 21, 2002 to March 1, 2003 based on the need for convalescence after a left ankle surgery.

In October 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  At the time of the reduction, the Veteran's service-connected left ankle disability had been rated as 40 percent disability since January 8, 2002, a period of more than five years.

2.  Any improvement in the Veteran's left ankle disability did not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life.



CONCLUSION OF LAW

The reduction of the disability rating for left ankle sprain with bone chip from 40 percent to 10 percent, effective March 1, 2013, was improper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes (DCs) 5262, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant case, a reduction of the rating for the left ankle disability from 40 percent to 10 percent was proposed in an October 10, 2012 rating decision.  The Veteran was informed of the decision in an October 12, 2012 letter.  In correspondence received by VA on November 15, 2012, and dated November 14, 2012, the Veteran requested a personal hearing.  Under 38 C.F.R. § 3.105(i), in reduction cases after a proposed reduction a request for a hearing must be received by VA within 30 days of the date of the notice.  Because there were approximately 34 days from the date of the notice to the date the request was received by VA, the request was untimely, and, the reduction is not invalid ab initio because of a procedural defect.

Thereafter, a December 2012 rating decision was issued to effectuate the reduction effective March 1, 2013.  The Veteran noted disagreement with the December 19, 2012 rating decision in January 2013.  The Veteran contends that such reduction is improper because his left ankle disability has not improved, but gotten worse.

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. For ratings that have been in effect for five years or more, as in this case, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. § 3.344 (a), (b); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  In any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  When a rating reduction has the effect of reducing the compensation paid to the Veteran, 38 C.F.R. § 3.105 imposes certain procedural requirements before VA can effectuate the rating reduction.

In this case, prior to the reduction, the Veteran's left ankle disability was evaluated under DC 5262 which provides ratings for impairment of the tibia and fibula.  A moderate ankle disability warrants a 20 percent rating and a marked ankle disability warrants a 30 percent rating.  Evidence of nonunion of the tibia and fibula with loose motion requiring a brace warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5262.  

Since the reduction, the Veteran's left ankle disability has been rated under DC 5271, which provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of range of motion for the ankle.  38 C.F.R. § 4.71a, DC 5271.  Normal range of motion for the ankle is to 20 degrees for dorsiflexion and to 45 degrees for plantar flexion.  In evaluating the ankle disability, the Board is mindful of 38 C.F.R. § 4.40, 4.45, 4.59, Correia v. McDonald, 28 Vet. App. 158 (2016), Mitchell v. Shinseki, 25 Vet. App. 32 (2011), Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), and DeLuca v. Brown, 8 Vet. App. 202 (1995), which contemplate the functional limitations of musculoskeletal disabilities in measure range of motion and in addition to range of motion testing.

The Veteran's 40 percent rating became effective on January 8, 2002 and was reduced to 10 percent effective on March 1, 2013.  Thus, for more than five years, the Veteran was in receipt of the 40 percent rating, and VA must show that there has been sustained material improvement to reduce the Veteran's rating.  38 C.F.R. § 3.344 (a), (b); Kitchens, 7 Vet. App. at 324.  Further, the Board notes that the Veteran was in receipt of a 30 percent rating from September 5, 2001 until January 8, 2002.

In determining whether there has been sustained material improvement, it is necessary to discuss the VA examinations conducted around the time at which the 40 percent rating was initially awarded in October 2001.  At that time, the Veteran noted chronic left ankle with instability and was initially treated with medications and an air cast.  Because of left ankle instability, he reported that he had to wear boots because tennis shoes lacked the support he needed.  He also reported that his occupation as a glass handler has been complicated by his ankle instability.  Once, when his ankle gave way, his right hand went through a glass plate which injured his right wrist and median nerve.  Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 20 degrees. The examiner reported that it was grossly evident that he had lateral ankle instability and that a positive anterior drawer was suggestive of calcaneal fibular ligament instability.

An imaging report from July 2009 notes that the Veteran has no fractures or dislocations, but that there was a small corticated fragment at the ankle mortise which may represent ligamentous calcification or may represent an old injury.  A January 2012 VA treatment note records that the Veteran believed his pain was getting worse and that he was given a brace for his ankle.

At the May 2012 examination, on which the reduction was based, the Veteran was diagnosed with "[s]ubjective complaints of pain without physical or radiological findings to support a diagnosis."  The Veteran reported that his ankle would give out when he was serving in Iraq.  A reconstruction of the left ligament was done, but the Veteran reported a stabbing pain in the back of the ankle and occasional ankle swelling.   He also reported that the ankle was sometimes stiff where it could hardly bend.  He uses Percocet for pain and reported pain at 5-6/10 and occasionally 10/10.

Left ankle plantar flexion was to 25 degrees without objective evidence of painful motion.  Left ankle dorsiflexion was to 20 degrees or greater with painful motion at 15 degrees.  Right ankle plantar flexion was to 45 degrees or greater and dorsiflexion was to 10 degrees.  On repetition, no decrease in left ankle range of motion was noted.  Functional loss was noted as due to less movement than normal and pain on movement.  Pain on palpation of the left ankle was also noted.  With regard to the anterior drawer and talar tilt tests, there was no laxity compared with the other side.  No ankyloses was noted.  The Veteran reported that, as a glass worker, when the pain shoots through his ankle, he worries that he might injure himself or others.

Another VA examination was conducted after the reduction in August 2015.  The Veteran was diagnosed with degenerative arthritis.  Flare-ups of the ankle were noted where the Veteran experiences left ankle pain on a daily basis which ranges from moderate to severe with severe pain approximately 4-5 days per week.  Additional functional loss was reported during a flare up.  Right ankle range of motion was noted as normal.  Left ankle dorsiflexion was to 10 degrees and plantar flexion was to 35 degrees, reduced to 5 degrees and 30 degrees respectively on repetition.  Pain was noted on examination on movement and weight-bearing.  There was evidence of pain on palpation.  The examination was not conducted during a flare-up, and the examiner could not state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-up because the examination was not performed during a flare-up.  There was no ankyloses, and joint stability was not suspected.  It was noted that the Veteran used a brace on the left ankle constantly.

At the October 2016 Board hearing, the Veteran noted that he still had worn a brace consistently since 2003 and was not able to wear normal shoes because of the brace.  He reported using the brace to alleviate instability, not pain.  He testified that he believed he would fall if he did not wear the brace.

The Board finds that there has not been sustained material improvement under Kitchens.  The Veteran's testified at the October 2016 Board hearing that he has been wearing a brace consistently since 2003 to ensure stability of the ankle and that he would fall if he did not wear the brace.  This is consistent with the August 2015 examiner's finding that the Veteran constantly wore a knee brace.  Given his occupation as a glass handler, stability in the ankles is a worry for him, because if his falls into glass, he could hurt himself or others.  This concern is a key feature of his disability.  Thus, there has been no sustained material improvement of the Veteran's ability to function under the ordinary conditions of life and work under Faust.  See 38 C.F.R. § 3.344.  As a result, the Board will reverse the reduction instituted by the RO and reinstate the 40 percent rating for the left ankle disability from March 1, 2013, the effective date of the 10 percent (subsequently raised to 20 percent) rating.


ORDER

The reduction from a 40 percent rating to a 10 percent rating for the service-connected left ankle disability was improper; a 40 percent rating is restored, effective March 1, 2013, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


